Title: To Thomas Jefferson from Samuel Huntington, 6 October 1780
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philadelphia October 6. 1780

Your Excellency will receive herewith enclosed an Act of Congress of the 21. Ulto. containing a new Arrangement of the Army. Special Reasons have delayed the sending of it until this Time.
By this Arrangement the Number of Battallions is greatly reduced, and of Consequence many of the Officers now retained in the Service must retire for the present; but after just and equitable Compensation is made to them, the Saving of Expence will be very great.
Congress are extremely anxious, not only to avoid the Dangers and Embarrassments heretofore experienced by Delays in recruiting the Army until the Opening of the Campaign; but also to establish a permanent Army, of Troops engaged for the War, to consist of such Numbers as may be adequate to the Service, and at the same Time not exceed the Ability of the States to raise and support, and constantly recruit so as to keep up the Number.
It is recommended to the States in the most pressing Manner to have their Regiments completed and in the Field by the first Day of January next at farthest. The Commander in Chief will cause immediate returns to be made of the Deficiencies of each State according to this Arrangement.
You will observe Sir, that the respective States are to select from the Line of the Army the Number of Officers to command the several Regiments to them respectively assigned; taking Notice that no new Appointment is to be made of higher Rank than Lieut. Colonel Commandant, for substantial Reasons supposed to be known to all the States.
But the first and immediate Object is to complete the Regiments to their full Number of non Commissioned Officers and Privates; which is recommended in the most pressing Manner as of the greatest Importance.

I have the Honor to be with the highest Respect your Excellency’s most obedient Servant,

Sam Huntington President

